United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Max Guest, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0138
Issued: October 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2018 appellant, through counsel, filed a timely appeal from a July 2, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the July 2, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the periods December 2 to 6, 2016 and February 9 to March 3, 2017 causally related to her
accepted employment injuries.
FACTUAL HISTORY
On December 19, 2016 appellant, then a 41-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained injury due to factors of her federal
employment including engaging in repetitive upper extremity motion.4 She indicated that she first
became aware of her claimed injury on December 2, 2016 and first realized its relation to factors
of her federal employment on December 9, 2016. Appellant stopped work on December 2, 2016.
In January 2017 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome
and bilateral shoulder joint sprains (unspecified).
On February 17, 2017 appellant filed a claim for compensation (Form CA-7) seeking
wage-loss compensation for total disability from work for the period December 2, 2016 to
March 3, 2017.
In support of her disability claim, appellant submitted a December 7, 2016 report from
Dr. Payam Emdad, a Board-certified physical medicine and rehabilitation physician, who advised
that appellant could perform modified work duties from December 7, 2016 to January 11, 2017
with restrictions on lifting, carrying, pushing, and pulling more than 20 pounds.
Appellant also submitted reports dated December 9, 2016 and January 6 and 20, and
February 3, 2017 from Dr. Waldo Ferrer, a Board-certified internist and family practitioner, who
indicated that appellant could perform modified work with restrictions on lifting, carrying,
pushing, and pulling more than 10 pounds for the period December 9, 2016 to February 3, 2017.
For this same period, Dr. Ferrer also noted, “No casing mail” and “No sorting [through] parcels.”5
On February 8, 2017 the employing establishing offered appellant a limited-duty position
as a modified rural carrier. The position involved casing and pulling down mail for up to two
hours per day, and delivering mail (within a 10 pound limitation) for up to five hours per day. The
position description indicated that appellant would case mail on her own route or other available
assignments.6 The position description further noted that appellant would also deliver Express
Mail within weight limitations. The physical requirements of the position included lifting,
4

Appellant’s rural carrier job required such duties as casing mail, loading mail tubs into a postal vehicle, and
delivering mail.
5

The respective periods that the reports imposed these restrictions were as follows: December 9, 2016 report
(covering the period December 9, 2016 to January 6, 2017); January 6, 2017 report (January 6 to 20, 2017);
January 20, 2017 report (January 20 to February 3, 2017); and February 3, 2017 report (February 3 to March 3, 2017).
6
The position description further advised that appellant would self-manage the weight of mail trays or, if needed,
request assistance to comply within her work limitations.

2

carrying, pushing, and pulling up to 10 pounds; engaging in simple grasping/fine manipulation for
up to 5 hours per day; and standing, walking, twisting, and bending for up to 5 hours per day.
In a February 23, 2017 letter, a personnel officer for the employing establishment indicated
that appellant had not contacted the manager of the employing establishment after he left a voice
mail for her on February 8, 2017 instructing her to report to work on February 9, 2017.7 She
reported that appellant also had not contacted the manager after he sent her a letter on February 13,
2017 instructing her to report to work on February 14, 2017. The personnel officer asserted that
appellant should not be compensated for the period commencing February 9, 2017 because work
was available to her within the bio-mechanical restrictions delineated in the February 3, 2017
medical report of Dr. Ferrer.
On May 26, 2017 OWCP paid appellant wage-loss compensation for total disability for the
period December 19, 2016 to February 8, 2017.
By decision dated May 26, 2017, OWCP found that appellant had not established disability
for the periods December 2 to 18, 2016 and February 9 to March 3, 2017 due to her accepted
employment injuries. With respect to the period February 9 to March 3, 2017, it advised that
appellant’s disability claim was denied because she refused the offered modified position for this
period which was within her medical restrictions. OWCP asserted that the denial for this period
was justified by OWCP’s regulations at 20 C.F.R. § 10.500.8
On May 17, 2018 appellant, through counsel, requested reconsideration of the May 26,
2017 decision. Counsel argued that appellant established disability for the period December 2
to 18, 2016 because the medical evidence showed that she could only perform modified work and
no modified work was available during this period. He also argued that appellant established
disability for the period February 9 to March 3, 2017 because the modified work which was
available to her commencing February 9, 2017 was not within her medical restrictions.
By decision dated July 2, 2018, OWCP affirmed its May 26, 2017 decision in part, and
modified it in part. It determined that appellant had not established disability for the periods
December 2 to 6, 2016 and February 9 to March 3, 2017 causally related to her accepted
employment injuries. However, OWCP found that she had established employment-related
disability for the period December 7 to 18, 2016. With respect to the denied period December 2
to 6, 2016, it found that appellant had not submitted medical evidence delineating a lessened work
capacity. Regarding the accepted period December 7 to 18, 2016, OWCP determined that
appellant had in fact submitted medical evidence establishing a lessened work capacity during this
period per Dr. Emdad’s December 7, 2016 report, but that the employing establishment had not

7

The record contains a February 8, 2017 e-mail in which the manager of the employing establishment advised a
colleague that he had left a voice mail for appellant on February 8, 2017 instructing her to report to work on
February 9, 2017.
8
Because OWCP compensated appellant for wage loss during the period December 19, 2016 to February 8, 2017,
this period of appellant’s original wage-loss claim was not addressed in its May 26, 2017 decision.

3

provided modified work within her work restrictions. 9 With respect to the denied period
February 9 to March 3, 2017, it found that appellant had in fact submitted medical evidence
delineating a lessened work capacity during this period per Dr. Ferrer’s reports (dated between
December 9, 2016 and February 3, 2017), but that she refused modified work available during this
period which was within her medical restrictions.10
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. 11 In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.12 This meaning, for brevity, is expressed as disability for work. 13
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship. 14 The opinion of the physician must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship.15
Section 10.500(a) of OWCP’s regulations provides that benefits are available only while the
effects of a work-related condition continue. Compensation for wage loss due to disability is
available only for periods during which an employee’s work-related medical condition prevents
him or her from earning the wages earned before the work-related injury. For example, an
employee is not entitled to compensation for wage-loss claimed on a Form CA-7 to the extent that
evidence contemporaneous with the period claimed on a Form CA-7 establishes that an employee

9
The case record reflects that OWCP paid appellant wage-loss compensation on the daily rolls for the period
December 7 to 18, 2016.
10

OWCP again noted that its denial of appellant’s claim for wage-loss compensation for this period was justified
by OWCP’s regulations at 20 C.F.R. § 10.500.
11

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

12

See 20 C.F.R. § 10.5(f).

13

See S.W, supra note 11. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana, 54
ECAB 150 (2002).
14

J.M., Docket No. 19-0478 (issued August 9, 2019).

15

Id.

4

had medical work restrictions in place, that light duty within those work restrictions was available ,
and that the employee was previously notified in writing that such duty was available. 16
OWCP’s procedures provide that, when a claimant is not on the periodic rolls, a claim for
wage-loss compensation may be received on a Form CA-7 where a temporary light-duty assignment
has been provided by the employing establishment. These procedures further provide that, when a
formal loss of wage-earning capacity has not been issued, OWCP’s claims examiner should follow
certain specified procedures. If the evidence establishes that injury-related residuals continue and
result in work restrictions, that light duty within those work restrictions was available, and that the
employee was notified in writing that such light duty was available, then wage-loss benefits
(effective the date of the written notification of light duty availability) are not payable for the
period covered by the available light-duty assignment. Such benefits are payable only for any
periods during which an employee’s work-related medical condition prevent him or her from
earning the wages earned before the work-related injury.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability for
the period December 2 to 6, 2016 causally related to her accepted employment injuries, but that
she has established disability for the period February 9 to March 3, 2017 causally related to those
same accepted injuries.
The Board finds that, with regard to the claim for the period December 2 to 6, 2016,
appellant has not submitted medical evidence establishing that she could not work due to residuals
of her accepted employment injuries.18 As noted above, an employee must submit rationalized
medical evidence, based on a complete factual and medical background, supporting causal
relationship between disability claimed and a given employment injury. 19
With respect to the period February 9 to March 3, 2017, OWCP advised that appellant’s
disability claim was denied because she refused available modified work for this period which was
within her medical restrictions. It concluded that the denial for this period was justified by
OWCP’s regulations at 20 C.F.R. § 10.500.20
However, the Board finds that OWCP’s denial of wage-loss compensation for the period
February 9 to March 3, 2017 was not supported by the provisions of 20 C.F.R. § 10.500(a) because
the employing establishment had not provided work to appellant for the period February 9 to

16

20 C.F.R. § 10.500(a); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to
Work, Chapter 2.814.9a (June 2013).
17

Id. at Chapter 2.814.9b.

18

The Board notes that the December 7, 2016 report of Dr. Emdad provided work restrictions for the period
December 7, 2016 to January 11, 2017.
19

See supra note 14. See also S.J., Docket No. 17-0828 (issued December 20, 2017).

20

See supra notes 16 and 17.

5

March 3, 2017 which was within her medical restrictions. 21 The modified position available to
appellant commencing February 9, 2017 required the casing of mail for up to two hours per day.
However, in reports dated in early-2017, Dr. Ferrer explicitly indicated that appellant could not
engage in the casing of mail during this claimed period of disability, i.e., the period February 9 to
March 3, 2017. This evidence shows that, during this period, appellant could not perform the rural
carrier job she held on the date of injury. Therefore, appellant has submitted medical evidence
establishing that she had disability for the period February 9 to March 3, 2017 and she is entitled
to wage-loss compensation for this period. 22
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability for
the period December 2 to 6, 2016 causally related to her accepted employment injuries, but that
she has established disability for the period February 9 to March 3, 2017 causally related to those
injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed in part and reversed in part.
Issued: October 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
21

See id.

22
See 20 C.F.R. § 10.5(f) (providing that the term disability under FECA means incapacity because of injury in
employment to earn the wages which the employee was receiving at the time of such injury).

6

